Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2019/0067278) in view of Huh et al (US 2013/0256770) and Chung et al (US 2013/0115745).
Regarding claim 1, Seo (Fig. 10) discloses an apparatus, comprising: a first trench 204 and a second trench 202 formed in a semiconductor substrate material 100, wherein the first and second trenches are adjacent and separated by the semiconductor substrate material 100; a metallic material 220 ([0043]) formed to a first height in the first trench 204 that is less than, relative to the semiconductor substrate material, a second height of the metallic material 220 formed in the second trench 202; and a silicon material 240 ([0047]) formed over the metallic material 220 in the first trench to a first depth greater than, relative to the semiconductor substrate material, a second depth of the silicon material 240 formed over the metallic material 220 in the second trench 202; wherein the greater first depth of the silicon material 240 formed in the first 
Seo discloses the silicon material formed in the first and second trenches but does not disclose the silicon is a polysilicon.
However, Huh (Fig. 13A) teaches an apparatus comprising a first trench and a second trench formed in a semiconductor substrate material, the first and second trenches are adjacent and separated by the semiconductor substrate material, a silicon material 534 ([0211]) formed over a metallic material 528 ([0211]) in the first and second trenches, and the silicon material being a polysilicon ([0211]).  Accordingly, it would have been obvious to use polysilicon as a silicon material for the first and second trenches of Seo because the polysilicon material also has a work function smaller than the work function of the metallic material, as taught by Huh ([0211]).
Neither Seo nor Huh disclose a bottom surface of the polysilicon material in the first trench is lower than a top surface of the metallic material in the second trench and higher than a bottom surface of the metallic material in the second trench.
However, Chung (Fig. 13A) teaches an apparatus comprising: a first trench 120T and a second trench 130T formed in a semiconductor substrate material, wherein the first and second trenches are adjacent and separated by the semiconductor substrate material; a metallic material 124 ([0103]) formed to a first height in the first trench 120T that is less than, relative to the semiconductor substrate material, a second height of the metallic material 130 ([0047]) formed in the second trench 130T, wherein a top surface of the metal material 124 in the first trench is lower than a top surface of the metallic material 130 in the second trench and higher than a bottom surface of the metallic 
Regarding claims 2-3, 5 and 6, Seo (Fig. 10) further discloses: an access device in the second trench 202 is selectably coupled to a storage node 400 ([0035]); and the greater first depth of the polysilicon material in the first trench 204 reduces the transfer of the charge from the storage node (functional inherency); the access device is a buried recessed access device (BRAD) that is part of a dynamic random access memory (DRAM) array; each of the respective first and second trenches comprises: a first portion of the metallic material 220 and the polysilicon material 240 (as modified by Huh) configured to operate as a passing access line ([0038]); and a second portion of the metallic material 220 and the polysilicon material 240 configured to operate as an active access line for an access device ([0038]) coupled to a sense line 310 (i.e., bit line, [0052]) and to a storage node 400; and the metallic material 220 comprises tungsten ([0043]).
 Regarding claim 4, Seo (Fig. 10) further discloses a first portion of the metallic material 220 and the polysilicon material 240 in the first trench 204 comprises a passing access line of an isolation area 120 ([0038]), and an adjacent second portion of the 
Seo does not disclose the isolation area and the active area each having a depth, a width and an aspect ratio as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the isolation area and the active area each having a depth, a width and an aspect ratio as claimed.  Therefore, it would have been obvious to form the isolation area and the active area of Seo each having a depth, a width and an aspect ratio as claimed because the depth, the width and an aspect ratio of the isolation area or the active area can be respectively adjusted according to the requirements of the desired aspect ratio for the first trench or the second trench. It appears that these changes produce no functional differences and therefore would have been obvious. 
	Regarding claims 7-8, Huh (Fig. 13A) further teaches: the metallic material 528 comprises titanium nitride or tungsten ([0211]); and the polysilicon material 534 comprises an n- doped polycrystalline silicon ([0211]).
	Regarding claim 9, Seo (Fig. 10) further discloses the first trench 204 has a first bottom at a greater depth relative to a second bottom of the second trench 202; and the metallic material 220 has a substantially equal height above the bottom of each of the first and second trenches such that a height of a top surface of the metallic material 220 
	Seo does not disclose the greater first depth of the first trench relative to the second depth of the second trench, and the greater first depth of the polysilicon material in the first trench relative to the second depth of the polysilicon material in the second trench within the ranges as claimed.
	However, there is/are no evidence(s) of the criticality of forming the greater first depth of the first trench relative to the second depth of the second trench, and the greater first depth of the polysilicon material in the first trench relative to the second depth of the polysilicon material in the second trench within the ranges as claimed.  Therefore, it would have been obvious to form the greater first depth of the first trench relative to the second depth of the second trench, and the greater first depth of the polysilicon material in the first trench relative to the second depth of the polysilicon material in the second trench within the ranges as claimed because the depths of the first trench, second trench, and polysilicon materials in the first and second trenches can be adjusted according to the requirements of the desired conductivity and the threshold voltages for the access device (i.e., gate electrode) in the shallow second trench. 
Regarding claim 10, Seo (Fig. 10) further discloses a first thickness of the polysilicon material 240 over the metallic material 220 in the first trench 204 is greater than a second thickness of the polysilicon material 240 over the metallic material 220 in the second trench 202, a first height of a top surface of the polysilicon material 240 in the first trench 204 is substantially equal to a height of the top surface of the polysilicon 
Seo does not disclose the greater thickness of the polysilicon material in the first trench relative to the polysilicon material in the second trench within the ranges as claimed.
However, there is/are no evidence(s) of the criticality of forming the greater thickness of the polysilicon material in the first trench relative to the polysilicon material in the second trench within the ranges as claimed.  Therefore, it would have been obvious to form the greater thickness of the polysilicon material in the first trench relative to the polysilicon material in the second trench within the ranges as claimed
because the thicknesses of the polysilicon material in the first and second trenches can be adjusted according to the requirements of the desired conductivities for the polysilicon material in the first and second trenches. It appears that these changes produce no functional differences and therefore would have been obvious.   
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new reference (US 2013/0115745) is applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHAT X CAO/Primary Examiner, Art Unit 2817